Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 25, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00495-CV



                       IN RE ROBERT PRIMO, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-68391

                          MEMORANDUM OPINION

      On June 10, 2013, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In
the petition, relator asks this Court to compel the Honorable Jaclanel McFarland,
presiding judge of the 133rd District Court of Harris County to vacate two orders.

      The first order, signed May 22, 2013, granted the motion for “death penalty”
sanctions filed by real party in interest, Scott Rothenberg. The second order, signed
May 13, 2013, granted Rothenberg’s motion for no-evidence partial summary
judgment. On June 12, 2013, relator filed a first amended petition for writ of
mandamus containing a corrected verification. On June 19, 2013, relator filed a
second amended petition for writ of mandamus.

         The petition filed on June 19, 2013, complains of the same two orders as
well as three additional orders. It was therefore filed in this court as 14-13-00532-
CV and renders the petitions filed in 14-13-00495-CV moot. Accordingly, the
petition for writ of mandamus filed June 10, 2013 and the first amended petition
filed June 12, 2013, are ordered dismissed as moot.1



                                           PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




1
    The record in 14-13-00495-CV has been transferred to 14-13-00532-CV.
                                               2